Citation Nr: 0827760	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  02-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for bilateral hearing loss has 
been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a mental disorder has been 
submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a bilateral knee disorder has 
been submitted.

4.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a bilateral ankle disorder 
has been submitted.

5.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a bilateral hip disorder has 
been submitted.

6.  Entitlement to service connection for a mental disorder, 
to include depression.

7.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 
and from November 1971 to November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the appeal for additional 
development in January 2004 and August 2006.

The appeals for service connection for a mental disorder and 
for a cervical disorder are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant if further action is required.

The Board finds that the veteran's claims are best 
characterized as stated in the issues section above.

FINDINGS OF FACT

1.  A rating decision of July 1997 which denied the veteran's 
claims of entitlement to service connection for major 
depression, a bilateral ankle disorder, degenerative joint 
disease of the knees, a hip disorder, and bilateral hearing 
loss was a final decision.

2.  The veteran has submitted new evidence of treatment and 
current level of disability for bilateral hearing loss, but 
it is not related to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran has submitted new and material evidence of a 
mental disorder which is related to an unestablished fact 
necessary to substantiate the claim 

4.  The veteran has submitted new evidence of treatment and 
current level of disability for a bilateral knee disorder, 
but it is not related to an unestablished fact necessary to 
substantiate the claim.

5.  The veteran has submitted new evidence of treatment and 
current level of disability for a bilateral ankle disorder, 
but it is not related to an unestablished fact necessary to 
substantiate the claim.

6.  There is new evidence of current level of disability for 
a bilateral hip disorder, but it is not related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for bilateral hearing loss 
has not been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection a mental disorder has been 
presented and the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence pertinent to the claim of 
entitlement to service connection for a bilateral knee 
disorder has not been presented and the claim cannot be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2007).

4.  New and material evidence pertinent to the claim of 
entitlement to service connection for a bilateral ankle 
disability has not been presented and the claim cannot be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2007).

5.  New and material evidence pertinent to the claim of 
entitlement to service connection for a bilateral hip 
disorder has not been presented and the claim cannot be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
his claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in September 2006 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  It also advised 
the veteran as to the definition of new and material evidence 
and explained why his claims were previously denied.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private  treatment records.  The veteran 
was afforded a VA medical examination in August 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

New and Material Evidence to Reopen Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Bilateral Hearing Loss

This claim was previously denied in July 1997 as there was no 
evidence of in service incurrence of hearing loss, or a 
medical nexus relating current hearing loss to service.  
Previously considered evidence included a May 1992 private 
audiological examination which showed that puretone threshold 
averages were 8 for the right ear and 28 for the left ear and 
his speech scores were 96 percent for the right ear and 92 
percent for the left ear.  The evidence also included service 
medical records.  These records show that the veteran's 
puretone thresholds at entrance into his first period of 
service in February 1967 were 5, 0, 5, and 10 in the right 
ear and 5, 5, 5, and 5 in the left ear for, respectively, 500 
Hz, 1000 Hz, 2000 Hz, and 4000 Hz.  Puretone thresholds at 
discharge from his first period of service in May 1971 were 
10, 5, 5, 10, 10, and 35 in the right ear and 5, 5, 5, 10, 
20, and 25 in the left ear for, respectively, 500 Hz, 1000 
Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 Hz.  Puretone 
thresholds at discharge in July 1975 were 10, 5, 5, 10, 15, 
and 15 in the right ear and 10, 5, 15, 20, 30, and 35 in the 
left ear for, respectively, 500 Hz, 1000 Hz, 2000 Hz, 3000 
Hz, 4000 Hz, and 6000 Hz.

New evidence submitted since the July 1997 decision includes 
an August 1997 examination which noted a decrease in hearing.  
Puretone threshold testing was not in compliance with VA 
regulations and the veteran's speech scores were 94 percent 
for the right ear and 92 percent for the left ear.  A 
September 1997 audiological examination found inner ear 
problems and abnormal results.

The new evidence also includes the veteran's statements and 
an August 2007 VA examination.  The veteran's puretone 
threshold averages were 17.5 for the right ear and 38.75 for 
the left ear and his speech scores were 92 percent for the 
right ear and 88 percent for the left ear.  The examiner 
stated that the veteran's right ear hearing impairment does 
not qualify as a disability under VA criteria, and that his 
left ear hearing impairment is due to post-service noise 
exposure.  The examiner found that any hearing loss the 
veteran currently had was more likely than not due to age, 
familial factors, and general health.  This evidence was not 
previously submitted, and is therefore "new."  

While the veteran's right ear hearing loss does qualify as a 
disability under 38 C.F.R. § 3.385, as does his left ear 
hearing loss, this new evidence still fails to show that the 
veteran had impaired hearing in either ear during service.  
No new evidence relating to the veteran's hearing during 
either period of service has been submitted.  The evidence 
also fails to show a nexus between the veteran's current 
hearing loss and service.  In fact, the August 2007 examiner 
found that the veteran's hearing loss was more likely than 
not due to factors such as age, familial history, and the 
veteran's general health.  While the veteran clearly believes 
his hearing loss is related to service, his testimony alone, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence of a medical nexus.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
newly submitted evidence cannot be considered "material."  
New and material evidence has not been submitted, and the 
claim for service connection for bilateral hearing loss 
cannot be reopened.

2.  Mental Disorder

This claim was previously denied in July 1997 as there was no 
evidence of a medical nexus between the veteran's current 
mental disorder and service.  Previously considered evidence 
included an April 1997 VA examination which diagnosed the 
veteran with chronic and severe major depression.  The 
depression was noted to be increasing in intensity and 
affecting the veteran's ability to function appropriately and 
effectively.

New evidence received since the July 1997 decision includes 
an August 2007 VA examination which states that the veteran's 
service-connected back disability had resulted in his 
depressive symptoms and diagnosis of major depression.  
Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

This evidence was not previously received, and is therefore 
"new."  As the newly submitted evidence supports a theory 
of secondary service connection by suggesting a relationship 
between the veteran's mental disorder and his service-
connected back disorder, a fact not previously established, 
it is considered "material."  New and material evidence has 
therefore been submitted, and the claim for service 
connection for a mental disorder is reopened.

3.  Bilateral Knee Disorder

This claim was previously denied in July 1997 as there was no 
evidence of a medical nexus between the veteran's current 
knee disorder and service.  Previously considered evidence 
included an April 1997 VA examination which found mild 
degenerative joint disease of both knees.

The evidence obtained since the July 1997 decision includes a 
February 1998 notation that the veteran could not exercise 
due to his knee problems.  The claims file also contains an 
August 2007 VA examination.  Both knees were painful 
throughout their entire range of motion.  Crepitus, but no 
other abnormality, was noted in both knees.  Radiologic 
examination showed degenerative changes in both knees, 
predominantly involving the usual knee joint compartment.  
The examiner found that the veteran's joint problems, which 
include his bilateral knee complaints, is due the veteran's 
age and weight of 300 pounds.  This evidence was not 
previously submitted, and is therefore "new."

The evidence, while new, does not relate to a fact not 
previously established.  It does not show aggravation or a 
relationship to service.  In fact, it is actually evidence 
unfavorable to the veteran's claim.  Therefore, it cannot be 
considered "material."  New and material evidence has not 
been submitted, and the claim for service connection for a 
bilateral knee disorder cannot be reopened.

4.  Bilateral Ankle Disorder

This claim was previously denied in July 1997 as there was no 
diagnosis of an ankle disorder.  Previously considered 
evidence included an April 1997 VA examination which found 
chronic pain of the right ankle with no etiology diagnosed 
via clinical or radiological examination.

The evidence obtained since that decision includes a February 
1998 notation that the veteran could not exercise due to his 
ankle problems.  The claims file also contains an August 2007 
VA examination.  Both ankles were painful throughout their 
entire range of motion.  No instability, tendon abnormality, 
or deformation was noted in either ankle.  Radiologic 
examination found normal ankles bilaterally.

This evidence was not previously submitted, and is therefore 
"new."  The evidence, while new, does not relate to a fact 
not previously established.  It shows normal ankles 
bilaterally and, like the previously considered examination, 
notes pain in the ankles but not a diagnosis.  Therefore, it 
cannot be considered "material."  New and material evidence 
has not been submitted, and the claim for service connection 
for a bilateral ankle disorder cannot be reopened.

5.  Bilateral Hip Disorder

This claim was previously denied in July 1997 as there was no 
evidence of a medical nexus.  Previously considered evidence 
includes an April 1997 radiologic examination of the hips 
which showed mild degenerative changes bilaterally, but more 
on the right than on the left.

New evidence obtained since the July 1997 decision includes 
an August 2007 VA examination.  Range of motion for the right 
hip was as follows:  flexion to 100 degrees with pain 
beginning at 90 degrees, extension to 20 degrees with pain 
throughout the motion, internal rotation to 20 degrees with 
pain throughout the motion, and external rotation to 20 
degrees with pain throughout the motion.  Range of motion for 
the left hip was as follows:  flexion to 110 degrees with 
pain beginning at 90 degrees, extension to 20 degrees with 
pain throughout the motion, internal rotation to 20 degrees 
with pain throughout the motion, and external rotation to 20 
degrees with pain throughout the motion.  Radiologic 
examination showed no evidence of fracture or dislocation and 
some joint space narrowing, and raised a question of some 
irregularity of the femoral head.  The examiner found that 
the veteran's joint problems, which include his bilateral hip 
complaints, is due the veteran's age and weight of 300 
pounds.

This evidence was not previously submitted, and is therefore 
"new."  The evidence, while new, does not relate to a fact 
not previously established.  It does not show aggravation or 
a relationship to service.  In fact, it is actually evidence 
unfavorable to the veteran's claim.  Therefore, it cannot be 
considered "material."  New and material evidence has not 
been submitted, and the claim for service connection for a 
bilateral hip disorder cannot be reopened.


ORDER

No new and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is not 
reopened.

New and material evidence having been submitted, the claim 
for service connection for a mental disorder is reopened, and 
to this extent only the claim is allowed.

No new and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is not 
reopened.

No new and material evidence having been submitted, the claim 
for service connection for a bilateral ankle disorder is not 
reopened.

No new and material evidence having been submitted, the claim 
for service connection for bilateral a hip disorder is not 
reopened.


REMAND

The veteran's claim for service connection for a mental 
disorder was originally denied in July 1997.  Subsequent to 
that decision the veteran was granted service connection for 
a back disability.  An August 2007 VA examiner stated that 
the veteran's service-connected back disability had resulted 
in his depressive symptoms and diagnosis of major depression.  
Service connection for a mental disorder secondary to a 
service-connected back disability is a new theory of 
entitlement, and as such the claim must be remanded for 
proper development, including proper notice and an 
examination.

The veteran has not been afforded an adequate VA examination 
for his claim for service connection for a cervical disorder.  
Although he attended a VA examination in August 2007, that 
examiner did not specifically address whether the veteran's 
cervical disorder was related to service.  Instead, the 
cervical disorder was addressed in conjunction with claims 
relating to the hips, knees, and backs.  A more thorough 
examination is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, notice of 
the evidence required to substantiate 
the claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran as to the evidence needed 
to support a claim of secondary service 
connection for a mental disorder.

2.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA examiner(s).  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.

(a)  Mental Disorder.  All appropriate 
diagnoses should be assigned.  The 
examiner should state whether any 
current mental disorders, to include 
depression, are at least as likely as 
not, related to a back disability or to 
service.

(b)  Cervical Disorder.  All 
appropriate diagnoses should be 
assigned.  The examiner should state 
whether the current cervical disorder, 
is at least as likely as not, related 
to a back disability or to a motorcycle 
accident in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


